                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 WILLIAM KITCHEN III,

        Plaintiff,
                                                                 Case No. 1:17-cv-371
 v.
                                                                 HON. JANET T. NEFF
 DAVE LEACH, et al.,

        Defendants.
 ____________________________/


                                          ORDER

       This is a civil rights action brought by a state prisoner pursuant to 42 U.S.C. § 1983.

Defendant Dave Leach filed a Motion for Summary Judgment (ECF No. 71). The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation on May 31, 2019,

recommending that this Court grant the motion and this action be terminated. The Report and

Recommendation was duly served on the parties. No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 84) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 71) is

GRANTED.

       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,
114 F.3d 601, 610-11 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007).

       A Judgment will be entered consistent with this Order.



Dated: June 27, 2019                                         /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge




                                               2
